In a habeas corpus proceeding, the petitioner appeals (1) from so much of a judgment of the Supreme Court, Orange County (Green, J.), dated September 20, 1982, as denied that branch of petitioner’s application which sought cancellation of a delinquency declaration and ordered a new final parole revocation hearing, and (2) as limited by his brief, from so much of an order of the same court, dated June 27, 1983, as upon reargument, adhered to its original determination. U Appeals dismissed, without costs or disbursements. 11 The petitioner has been released on parole and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (People ex rel. Wilder v Markley, 26 NY2d 648). Titone, J. P., Gibbons, Thompson and Boyers, JJ., concur.